In Archbell v. State, 97 Tex.Crim. Rep., 260 S.W. 867, will be found collated many cases holding that before complaint of refusal of special charges will be reviewed it must be made to appear that they were presented to the court before the main charge was read to the jury. The fact that such charges bear an indorsement over the judge's signature that they were "refused to which defendant excepted" does not comply with the requirements mentioned. For aught the record shows a delayed presentation may have been the cause of their refusal.
We have again reviewed the evidence and it seems sufficient.
The motion for rehearing is overruled.
Overruled. *Page 631